Title: From George Washington to Newburgh Burroughs, 20 August 1797
From: Washington, George
To: Burroughs, Newburgh



Sir,
Mount Vernon 20 Augt 1797.

I have received your letter of the 22d of May last, from Belfast, and wish it was in my power to give you a more satisfactory statement of the decd Mrs Savage’s affairs in this country than I am about to detail.
True it is I was one of that unfortunate lady’s trustees; and as true, that while I was in a situation to render her any services I performed them (jointly with the other trustee) as far, and as fast as the tedious delays of our Courts would suffer justice to be administered.

But from the year 1774 until the beginning of the year 1784, it was not in my power to attend to hers, or any private concerns of my own, being absent from this State (Virginia) eight years of the time; during the whole of which, and for sometime after, I believe there was a suspension of all law and all justice, except such as proceeded from a sense of honour, the last of which was no trait in the character of Doctr Savage, husband of the Lady, for of all ingrates he was the most ingrateful.
While alive, and the Courts were open, he had recourse to all the chicaneries of Law, and all the subterfuge of Lawyers to avoid paying her annuity; and since his death, his Estate, if any, for there are various opinions concerning it, and much contention arising therefrom, would render it uncandid were I not to add, especially as the heirs of his Security (also dead) have pleaded the want of Assetts that it is my opinion, strengthned by the Report of the Revd Mr Fairfax, the other Trustee (who I believe has done all that circumstances would permit) that little is to be expected from the prosecution of this business.
The Suit is still going on, but without sufficient means to support it from hence, and the circumstances already mentioned, it has too much the appearance of throwing away good money after bad, to proceed. So far as I have an individual interest in the matter, the hope of a return of the money which I advanced Mrs Savage in her distress, when it was not in the power of her Trustees to force payment of the Annuity, and other expenditures in common with Mr Fairfax, has vanished long since.
Having but lately returned home from a second eight years absence, which with many interruptions for public purposes between whiles, has prevented my taking any active share in this business for upwards of twenty years, I have given it as my opinion to Mr Fairfax, that it would be best to offer a percentage, or a good fee to the Lawyers prosecuting the Suit for the Claimants under Mrs Savages Will, for all they can recover on this account; and to receive nothing unless they do, by way of Stimula to their exertions: what effect this will have, or whether any, remains to be decided. I am Sir Your Most Obedt Hble Servt

Go: Washington

